Per Curiam.
The issue presented here is whether the redemption period on a piece of property purchased at a sheriffs sale is one year from the date of sale pursuant to MCL 600.3240(8); MSA 27A.3240(8) or thirty days from the date of sale pursuant to MCL 600.3240(7); MSA 27A.3240(7).
i
Plaintiff Pat Gitler appeals as of right from an *175order of dismissal entered by the circuit court following hearing on defendants Leonowicz’s motion for summary disposition pursuant to MCR 2.116(C)(8). The circuit court found that the one-year redemption period applies. We affirm.
n
John and Patricia Leonowicz owned the property in question during their marriage. Following their divorce, problems with enforcement of the obligation to pay the mortgage arose, and foreclosure by advertisement was initiated. Plaintiff purchased the property on April 9, 1988, at a sheriff’s sale for $7,130, the remainder due on the mortgage. Plaintiff paid the mortgage off in full at the time of purchase. The Leonowiczes received a sheriff’s affidavit which informed them that the redemption period on their property was one year after the date of the sheriff’s sale.
Plaintiff, after inspecting the property and discovering that no one appeared to be living there, filed an affidavit of vacancy which she mailed to John Leonowicz. Within fifteen days, she received responses from both John and Patricia Leonowicz of their intention to occupy the property until it was sold. On subsequent visits to the home, plaintiff noticed, however, that the property was still not occupied.
Alleging that the property was abandoned and that the redemption period of one month for abandoned property had elapsed, plaintiff brought suit to quiet title in the property and to prevent the Oakland County Register of Deeds from allowing the Leonowiczes to redeem their property. Defendants thereafter brought a motion for summary disposition pursuant to MCR 2.116(C)(8) and maintained that, because the procedure provided in *176MCL 600.3241a; MSA 27A.3241(1) to declare residential property abandoned was not followed, the one-month redemption period was inapplicable and the redemption period was one year.
Following a hearing on this motion, the circuit court granted defendants’ motion to dismiss and found that plaintiff was not a mortgagee and that the redemption period was one year.
hi
Unless otherwise provided in MCL 600.3240; MSA 27A.3240, the redemption period for property foreclosed after advertisement sale is one year. MCL 600.3240(8); MSA 27A.3240(8). MCL 600.3240(7); MSA 27A.3240(7), however, provides that, if property is abandoned as determined pursuant to § 3241a, the redemption period shall be thirty days. Section 3241a provides in pertinent part:
(1) For purposes of this chapter, if foreclosure proceedings have been commenced under this chapter against residential property not exceeding 4 units and not more than 3 acres in size, abandonment of premises shall be conclusively presumed upon satisfaction of the following requirements:
(a) The mortgagee has made a personal inspection of the mortgaged premises and the inspection does not reveal that the mortgagor or persons claiming under the mortgagor are presently occupying or will occupy the premises.
(b) The mortgagee has posted a notice at the time of making the personal inspection and has mailed by certified mail, return receipt requested, a notice to the mortgagor at the mortgagor’s last known address, which notices state that the mortgagee considers the premises abandoned and that the mortgagor will lose all rights of ownership 30 *177days after the foreclosure sale unless the mortgagor; the mortgagor’s heirs, executor, or administrator; or a person lawfully claiming from or under 1 of them provides the notice required by subdivision (c).
(c) Within 15 days after receipt of a notice required by subdivision (b), the mortgagor; the mortgagor’s heirs, executor, or administrator; or a person lawfully claiming from or under 1 of them does not give written notice by first-class mail to the mortgagee at an address provided by the mortgagee in the notices required by subdivision (b) stating that the premises are not abandoned. [MCL 600.3241a; MSA 27A.3241(1)].
Plaintiff contends that she is a mortgagee and that the thirty-day redemption period applies. We need not reach the issue whether plaintiff is a mortgagee because the statutory requirements of § 3241a have not been met.
Even if plaintiff is a mortgagee, the facts of this case reveal that, within fifteen days after receipt of the affidavit of vacancy from plaintiff, both John and Patricia Leonowicz gave the required notice pursuant to § 3241a(c) stating that the premises were not abandoned. Plaintiff has therefore failed to satisfy the statutory requirements for presumptive abandonment.
Affirmed.